Citation Nr: 0300230	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  01-06 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  New and material evidence to reopen the claim for 
service connection for cause of the veteran's death.

2.  Service connection for cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1940 to 
June 1961.  He died in January 1971.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied reopening the 
claim for service connection for cause of the veteran's 
death.


FINDINGS OF FACT

1.  Service connection for cause of the veteran's death 
based on a claim for radiation exposure was previously 
addressed by the Board in December 1980 and September 1989 
Board decisions.

2.  The veteran had colon cancer at the time of his death 
and there is some evidence of radiation exposure.

3.  Since the last denial, the VA has amended regulations 
to provide that colon cancer is a presumptive disease to 
radiation-exposed veterans.


CONCLUSIONS OF LAW

1.  The 1980 and 1989 Board decisions are final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2002).

2.  The amendment to section 38 C.F.R. § 3.309 constitutes 
a new claim.  Spencer v. Brown, 4 Vet.App. 283, 289 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has characterized the issue as whether the 
appellant has presented new and material evidence to 
reopen a claim for service connection for the cause of the 
veteran's death.  Generally, prior decisions are final and 
may be reopened only upon the submission of new and 
material evidence.  In this case, the issue of service 
connection for cause of the veteran's death was previously 
addressed by the Board in December 1980 and September 
1989.   Those decisions are final.

However, Court precedent does not preclude de novo 
adjudication of a claim, on essentially the same facts as 
a previously and finally denied claim, where an 
intervening change in law or regulation has created a new 
basis of entitlement to benefit.  Spencer, 4 Vet. App. at 
289.  The Board concludes that the promulgation of a VA 
regulation regarding radiation following the prior 
decisions, specifically 38 C.F.R. § 3.309(d) adding colon 
cancer as a presumptive disability, provides a "new basis 
of entitlement or benefit" to which de novo adjudication 
is not precluded.

In this case, there is an allegation of radiation 
exposure, some supporting evidence of possible radiation 
exposure and evidence of colon cancer as a contributory 
cause of the veteran's death.  Under the circumstances, 
there is a liberalizing VA issue that provides a basis for 
de novo review of the claim.


ORDER

This claim for service connection for the cause of death 
is a new claim.

REMAND

At the time of the appellant's October 1978 claim to 
reopen for service connection for cause of the veteran's 
death, a rem of gamma irradiation estimate was sought, 
which was found to be 0.  In connection with her current 
claim, the appellant submitted a statement from a 
Lieutenant Colonel that placed the veteran at Operation 
UPSHOT-KNOTHOLE and indicated an exposure to radiation.  
The service personnel records are not in the claims file, 
and thus the Board cannot verify whether the veteran was 
present during Operation UPSHOT-KNOTHOLE.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
service personnel records.

2.  The RO should confirm the veteran's 
participation in atmospheric testing 
either in Operation UPSHOT-KNOTHOLE or 
any other operation, and again seek 
dose estimates for radiation exposure.

3.  The RO should conduct any 
additional development that is 
necessary to the appellant's claim.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




